RAMSEY PROPERTY MANAGEMENT, LLC CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As independent oil and gas consultants, Ramsey Property Management, LLC hereby consents to the use of and reference to its name, and the inclusion of any and all references to its reports (and information contained therein) relating to Platina Energy Group Inc. (the “Company”), its evaluation of certain of the oil and gas reserves of the Company, in the Company’s Annual Report on Form 10-KSB for the year ended March 31, 2008. RAMSEY PROPERTY MANAGEMENT, LLC By: /s/Stephen E. Nichols Name: Stephen E. Nichols Oklahoma City, Oklahoma Title: Managing Partner July 14, 2008 NOVA RESOURCE, INC. CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As independent oil and gas consultants, Nova Resource, Inc. hereby consents to the use of and reference to its name, and the inclusion of any and all references to its reports made for public disclosure only (and information contained therein) relating to Platina Energy Group Inc. (the “Company”), its evaluation of certain of the oil and gas reserves of the Company, in the Company’s Annual Report on Form 10-KSB for the year ended March 31, 2008. NOVA RESOURCE, INC. By: /s/ Joseph V. Rochefort Name: Joseph V. Rochefort Title:
